Honorable Henry Wade District Attorney Dallas Government Center Dallas, Texas 75202
Re: Authority of a justice of the peace to charge a fee for filing a peace bond complaint
Dear Mr. Wade:
You have requested our opinion regarding the authority of a justice of the peace to charge a fee for filing a peace bond complaint. Chapter 7 of the Code of Criminal Procedure describes the procedure for the issuance of a peace bond. Article 7.10 provides that, if the defendant is discharged, the magistrate:
  may, in his discretion, tax the cost of the proceeding against the party making the complaint.
Likewise, under article 7.14, if the accused is required to give bond:
the costs of the proceedings shall be adjudged against him.
Although article 3935, V.T.C.S., authorizes a fee of $7.00 for the filing of a complaint and other instruments in a justice court, this statute is limited to civil cases. We are aware of no other statute which would permit a fee to be charged in connection with the filing of a peace bond. It is therefore our opinion that a justice of the peace is not authorized to charge a fee for filing a peace bond complaint.
 SUMMARY
A justice of the peace is not authorized to charge a fee for filing a peace bond complaint.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General